Citation Nr: 0205755	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.  He died in February 1998.  The appellant is 
his surviving spouse.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which determined that the appellant 
was not eligible for nonservice-connected death pension 
benefits due to her income.  

It appears that the appellant's claim has been pending before 
the Board since 1998, but that the claims folder was lost 
after transfer to the Board in 1998.  As such, the documents 
associated with her original claim are not of record and have 
not been reconstructed.  A new application was submitted by 
the appellant in April 2001, which was denied by the RO in 
August 2001, and the Board, in the decision that follows will 
consider the appellant's claim with the recently submitted 
information.  The Board regrets any inconvenience and 
unnecessary delay this may have caused the appellant. 


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of this claim.

2.  The appellant reported that she has monthly income of 
$805.00 from the Social Security Administration, as well as 
annual income of $11,600.00 from wages and $200.00 from 
dividends, interest, etc.  

3.  The appellant's only unreimbursed expenses related to the 
veteran's death in February 1998 included $3,400.00 in 
funeral costs.



CONCLUSION OF LAW

The appellant does not meet the income criteria to establish 
entitlement to nonservice-connected death pension benefits.  
38 U.S.C.A. §§ 1503, 1541 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.3, 3.23, 3.271, 3.272 (2001); Veterans Benefits 
Administration Manual M21-1, Appendix B (December 1, 2000 & 
December 1, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the appellant's claim for nonservice-connected 
death pension benefits, in part, because she did not meet the 
income criteria to be considered for pension benefits.  For 
the reasons that follow, the Board agrees.

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (West 
Supp. 2001) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126).  This law redefines the obligations 
of VA with respect to the duty to assist, and also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

In this case, because the law and not the evidence is 
dispositive, the changes made by the VCAA as to evidentiary 
development are not applicable.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (holding that the VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation).  The Board also finds that there 
has been fundamental compliance with the notice provisions of 
the VCAA.  The appellant was notified by the RO in August 
2001 that her claim had been denied because she did not meet 
the income criteria to be considered for death pension 
benefits.  The appellant has not alleged that further action 
on the part of VA is required by the VCAA or otherwise.  The 
Board will therefore proceed to a discussion of the merits of 
the appellant's claim.

Death pension benefits are payable to the surviving spouse of 
a veteran of a period of war who meets the eligibility 
requirements at the maximum annual rate of $6,026.00 
effective December 1, 1999; $6,237.00, effective December 1, 
2000; and $6,407.00, effective December 1, 2001.  The annual 
pension rate is reduced by the amount of the surviving 
spouse's countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 
3.3, 3.23.  In determining countable income, all payments of 
any kind and from any source shall be included unless 
specifically excluded by law.  Amounts paid by a surviving 
spouse for expenses of the veteran's last illness and burial 
and his just debts may be excluded in determining the 
surviving spouse's countable income.  38 U.S.C.A. § 1503(a); 
38 C.F.R. §§ 3.271, 3.272(h); Veterans Benefits 
Administration Manual M21-1, Appendix B (December 1, 2000 & 
December 1, 2001); VAOPGCPREC 1-2000.

In her recent application for death pension benefits signed 
in March 2001, the appellant reported that she had no 
dependents and received monthly Social Security 
Administration (SSA) benefits in the amount of $805.00.  This 
figure represents an annual income of $9,660.00.  She also 
reported an annual income of $11, 600.00 from wages and $200 
from dividends, interest, etc.  She reported $8,000 in 
savings from stocks, bonds and/or bank accounts.  In a 
handwritten note, she reported that she was currently working 
and receiving a monthly income of $805.00 in SSA benefits, 
but that she planned on retiring at the end of the year.   
The expenses listed concerning the veteran's last illness, 
burial and debts included $3,400.00 for funeral expenses from 
1998.  No unpaid medical expenses or other debts were 
reported. 

Based on the foregoing, the Board finds that the appellant 
does not meet the income criteria to be considered for 
nonservice-connected death pension benefits.  The appellant's 
countable annual income for VA purposes is $21,460.00.  She 
has reported no deductible expenses except for $3,400.00 
consisting of funeral expenses paid by her; however, such 
expenses were reportedly paid by her in February 1998.  See 
38 C.F.R. § 3.272(h) (2001).  Her countable income, 
therefore, exceeds the maximum annual death pension rate as 
set forth above.  The Board thus finds that the appellant is 
not legally entitled to nonservice-connected death pension 
benefits.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law).

The Board does note that the appellant did report in her 
March 2001 claim that her current income was different from 
her income in 1998.  She is advised that if there is a 
significant difference in such income for that year from what 
she is currently reporting, she should submit such 
documentation to the RO for their consideration.  Further, 
the Board wishes to emphasize that should the appellant's 
income change in the future after she retires, she may submit 
another application to the RO for consideration of 
nonservice-connected death pension benefits.  At the present 
time, however, she does not meet the income criteria to be 
considered for death pension benefits. 



ORDER

The claim of entitlement to nonservice-connected death 
pension benefits is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

